Citation Nr: 1021947	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-42 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the aid and attendance of another person due to service-
connected disabilities.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J.G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to 
December 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

In March 2010 the Veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  

During the hearing the Veteran's representative argued that 
symptoms of the Veteran's service connected disabilities 
warrant a higher rating.  March 2010 hearing transcript at 3-
4.  This has not been adjudicated by the RO.  Therefore the 
Board does not have jurisdiction to address this matter and 
the matter is referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran's service-connected disabilities render him 
unable to protect himself from the hazards and dangers of his 
daily environment without the regular aid and assistance of 
another person.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for the regular aid and attendance of another person 
have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.352 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, the 
Board has determined that the criteria for the benefit sought 
on appeal have been met.  Accordingly, no  further 
notification or assistance pursuant to the VCAA is necessary. 

The Veteran seeks special monthly compensation based on the 
need of the aid and attendance of another person on the basis 
that his service connected disabilities cause dizziness 
resulting in falls.  Essentially he contends that he needs 
another person to assist him either in preventing the falls 
or helping him to get back up once he has fallen.  

Need for aid and attendance means helplessness or being so 
nearly helpless as to require the aid and attendance of 
another person.  38 C.F.R. § 3.351(b).  A veteran will be 
considered in need of regular aid and attendance if he or she 
is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less or is a 
patient in a nursing home because of mental or physical 
incapacity, or establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351.

38 C.F.R. § 3.352(a) specifies the following criteria to be 
considered in determining whether the veteran is in need of 
the regular aid and attendance of another person:  The 
inability of the veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without such aid; the inability of the veteran 
to feed himself through the loss of coordination of upper 
extremities or through extreme weakness; the inability to 
attend to the wants of nature; or an incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the veteran from the hazards or dangers incident 
to his daily environment.

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court of 
Appeals for Veterans Claims (Veterans Court) held that it was 
not required that all of the disabling conditions enumerated 
in the provisions of 38 C.F.R. § 3.352(a) be found to exist 
to establish eligibility for aid and attendance and that such 
eligibility required at least one of the enumerated factors 
be present.  The Veterans Court added that the particular 
personal function which the veteran was unable to perform 
should be considered in connection with his or her condition 
as a whole and that it was only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  Id.

The Veteran has service-connected disabilities as follows:  
Bilateral hearing loss, chronic otitis media, left ear, with 
choleastoma and history of tympanoplasty; tinnitus; chronic 
otitis media of the right ear, with history of tympanoplasty; 
tympanic membrane perforation, right ear, status post 
tympanoplasty; tympanic membrane perforation of the left ear, 
status post tympanoplasty, with recurrent perforation; and 
vestibular disequilibrium associated with chronic otitis 
media, left ear, with choleastoma and history of 
tympanoplasty.   

In March 2008, the Veteran underwent a VA examination of his 
ears.  During that examination he reported that he suffered 
from dizziness, was lightheaded, and that he felt off balance 
all of the time with this feeling most severe when walking or 
turning rapidly.  Noted in the examination report was that 
the Veteran had a history of carotid artery stenosis as well 
as his service connected disabilities.  In explaining the 
Veteran's dizziness, the examiner reported that his chronic 
ear problems, including his vestibular problems, contributed 
to his dizziness although the cause of the dizziness is 
multifactorial and includes cardiovascular and proprioceptive 
components.  This report tends to show that the Veteran's 
dizziness is caused, at least in part, by his service 
connected disabilities.  

In January 2009 the Veteran underwent a VA examination with 
regard to his claim for special monthly compensation.  During 
that examination the Veteran reported that he has significant 
weakness in his legs, unsteadiness with walking, needs 
assistance with bathing and dressing, has difficulty reading, 
and has difficulty with fine motor activity including closing 
buttons.  He and his spouse reported that his hearing 
difficulty raised the question of response to a fire alarm.  
Significantly he reported that he frequently falls when he 
does not use his walker or cane and needs help getting back 
up.  

The examiner reported that the Veteran had an unsteady gait 
with a cane and needed to hold onto the railing in the 
hallway.  He remarked that the Veteran should utilize a 
walker.  As to his upper extremity dexterity, the examiner 
stating that his fine motor control was hampered by a slight 
tremor.  He remarked that the Veteran's lower extremities 
were stiff, he had deficits in weight bearing, propulsion, 
and balance, and limited breathing due to heart failure and 
fluid deposition.  These findings raise doubt as to whether 
the Veteran's falls and difficulty arising stem from his 
nonservice-connected disabilities of the lower extremities 
rather than his service connected disabilities.   

As an opinion, the examiner stated that the Veteran would 
need nursing home care but for the assistance that his spouse 
provides and indicated that he needs assistance selecting his 
own medication, meal preparation, and in ambulation.  He also 
remarked on the extensive nature of the Veteran's hearing 
loss and stated that better hearing aids would make his life 
safer. 

In March 2009 the RO requested an additional opinion, 
remarking that the examination report was not adequate for 
rating purposes because the examiner had not provided an 
opinion a to whether the Veteran needed the aid and 
attendance of another person due to service connected 
disabilities (as opposed to non-service connected 
disabilities).  Several days later the examiner annotated the 
report with a handwritten note as follows:  "The Veteran's 
need for aid and attendance is mainly due to non-service 
connected congestive heart failure and renal failure."  

It is clear from the conclusion by the examiner that the 
Veteran requires the aid and attendance of another person due 
to his service connected disabilities and his nonservice-
connected disabilities.  

VA treatment notes from May 2009 include the notation that 
the Veteran had been on a medication trial for possible 
Parkinson's disease with occasional tremors but the 
medication had been stopped because it was of no benefit.  
This raises the question as to the effect of this disease on 
the Veteran's stability and adds some doubt as to whether his 
need for aid and attendance as far as falling and getting 
back up arises from other than his service-connected 
disabilities.  

Or record are several letters in which "D.R.F.", M.D. 
addresses the effects of the Veteran's service connected 
disabilities.  Dr. D.R.F. reported that the Veteran has 
"enormous balance issues" and referred to not only his age 
but the injury to his eardrums and subsequent unsuccessful 
surgeries as well as his vestibular system dysfunction.  This 
physician reported that this balance problem causes the 
Veteran to fall frequently.  He also reported that his clinic 
sees the Veteran often but his daily safety issues must be 
addressed immediately.  This evidence again presents a 
picture of both nonservice-connected and service-connected 
contributions to the Veteran's balance deficits and resulting 
inability to protect himself from the hazards and dangers of 
his environment without the regular aid and assistance of 
another person.  

During the March 2010 Board hearing the Veteran's spouse 
testified that the Veteran tries to ambulate independently 
with the assistance of his cane but that she has to always be 
around in case he falls and to assist him in the shower.  
March 2010 hearing transcript at 11.  She indicated that the 
Veteran falls frequently and described a general scenario of 
the Veteran falling, the need for her assistance, and the 
rather laborious process of crawling to the point where he 
can get access to a chair or other structure to get to his 
feet.  Id. at 12.  

The Board does not find compelling the argument that the 
Veteran is unable to protect himself from the hazards and 
dangers of his environment for lack of inability to hear a 
fire alarm.  Such an argument is untenable and not in keeping 
with the regulations for special monthly compensation because 
it leads to the conclusion that all Veterans with severe 
hearing loss require the aid and attendance of another 
person.  Neither does the Board find the arguments regarding 
the Veteran's difficult in dressing, preparing meals, or 
taking medication to be particularly compelling given the 
nature of his service connected disabilities.

That being said, the issue of his frequent falls and 
difficulty getting back up has been firmly attributed to his 
service connected disabilities.  The most compelling evidence 
in this regard is the opinion contained in the March 2008 
report of medical examination that even though his nonservice 
connected disabilities contributed to his dizziness and 
balance problems it is impossible to distinguish between the 
manifestations of his service connected disabilities from his 
nonservice connected disabilities.  Additionally, the January 
- March 2009 examination report acknowledged that he needs 
the aid and attendance of another person because of his 
service connected disabilities.  It is obvious to the Board, 
and sufficiently addressed by Dr. D.R.F., that these falls 
and need for assistance in arising render the Veteran unable 
to protect himself from the hazards of his environment 
without the aid and attendance of another person.  Also 
operative in this case is that it is impossible in this case 
to separate out the contribution of his service-connected 
disabilities from other factors as far as his falls are 
concerned   See Mittleider v. West, 11 Vet.App. 181, 182 
(1998) (holding that when claimant has both service-connected 
and non-service-connected disabilities, the Board must 
attempt to discern the effects of each disability and, where 
such distinction is not possible, attribute such effects to 
the service-connected disability). 

After weighing all of the relevant evidence of record, the 
Board is left with the impression that the evidence favorable 
to the Veteran's claim is at least in equipoise with the 
evidence unfavorable to his claim.  Resolving reasonable 
doubt in favor of the Veteran, the Board finds that his claim 
for special monthly compensation must be granted.  

(CONTINUED ON NEXT PAGE)


ORDER

Special monthly compensation based on the need for the 
regular aid and attendance of another person is granted,  
subject to the controlling regulations applicable to the 
payment of monetary benefits.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


